
	
		II
		112th CONGRESS
		2d Session
		S. 2202
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the establishment of a private, nonprofit
		  entity to assist the Government in providing disaster assistance, and for other
		  purposes. 
	
	
		1.Short
			 title definitions
			(a)Short
			 titleThis Act may be cited
			 as the Preparedness and Resilience
			 Foundation Act.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 Foundation means the Preparedness and Resilience Foundation
			 established under this Act;
				(2)the terms
			 Board and Chair mean the board of directors of the
			 Foundation and the Chair of the board of directors, respectively;
				(3)the terms
			 Department and Secretary mean the Department of
			 Homeland Security and the Secretary of Homeland Security, respectively;
				(4)the term
			 Fund means the Endowment Fund established under this Act;
				(5)the terms
			 FEMA and Administrator mean the Federal Emergency
			 Management Agency and the Administrator thereof, respectively; and
				(6)the term
			 Director means the executive director of the Foundation appointed
			 under this Act.
				2.Establishment
			 and duties of the foundation
			(a)In
			 generalThere is established in accordance with this section a
			 nonprofit private corporation to be known as the Preparedness and
			 Resilience Foundation. The Foundation shall not be an agency or
			 instrumentality of the Federal Government, and officers, employees, and members
			 of the board of directors of the Foundation shall not be officers or employees
			 of the Federal Government.
			(b)Purpose of the
			 foundationThe purpose of the Foundation shall be to support and
			 carry out activities that promote the resilience of individuals, communities,
			 structures, and systems against natural disasters and terrorist attacks and
			 other human caused disasters, and that build and sustain the capabilities of
			 the public, private, and civic sectors to work together to prepare for,
			 prevent, protect against, respond to, recover from, and mitigate all such
			 hazards.
			(c)Endowment
			 fund
				(1)In
			 generalIn carrying out subsection (b), the Foundation shall
			 establish an Endowment Fund for providing endowments for positions that are
			 associated with FEMA and dedicated to the purpose described in subsection (b).
			 The Fund shall consist of such donations as may be provided by non-Federal
			 entities and such non-Federal assets of the Foundation (including earnings of
			 the Foundation and the fund) as the Foundation may elect to transfer to the
			 Fund.
				(2)Authorized
			 expenditures of the fundThe provision of funding and assistance
			 under paragraph (1) shall be the exclusive function of the Fund. Such funds may
			 be expended only for the compensation of individuals holding positions endowed
			 by the Fund, for staff, equipment, quarters, travel, and other expenditures
			 that are appropriate in supporting the positions endowed by the Fund, and for
			 recruiting individuals to hold the positions endowed by the Fund.
				(d)Certain
			 activities of the foundationIn carrying out subsection (b), the
			 Foundation may provide for, with respect to the purpose described in subsection
			 (b)—
				(1)programs of
			 fellowships among State, local, and tribal officials to work and study in
			 association with each other and FEMA or the Department;
				(2)programs of
			 international arrangements to provide opportunities for officials of other
			 countries engaged in preparedness or resilience programs and activities to
			 serve in voluntary or reciprocal capacities in the United States in association
			 with FEMA or the Department, or opportunities for employees of FEMA (or other
			 Federal officials in the United States) to serve in such capacities in other
			 countries, or both;
				(3)studies,
			 projects, and research (which may include applied research on the effectiveness
			 of prevention activities, demonstration projects, and programs and projects
			 involving international, Federal, State, local, and tribal governments, private
			 sector, or non-governmental organizations);
				(4)forums for
			 government officials and appropriate private entities to exchange information,
			 participation in which may include institutions of higher education and
			 appropriate international or non-governmental organizations;
				(5)meetings,
			 conferences, courses, and training workshops;
				(6)programs to
			 improve the collection and analysis of data on preparedness and resilience
			 programs, practices, activities, and events;
				(7)programs for
			 writing, editing, printing, and publishing of books and other materials;
			 and
				(8)other activities
			 to carry out the purpose described in subsection (b).
				(e)General
			 structure of foundation; nonprofit status
				(1)Board of
			 directorsThe Foundation shall have a board of directors, which
			 shall be established and conducted in accordance with subsection (f). The Board
			 shall establish the general policies of the Foundation for carrying out
			 subsection (b), including the establishment of the bylaws of the
			 Foundation.
				(2)Executive
			 directorThe Foundation shall have an executive director, who
			 shall be appointed by the Board, who shall serve at the pleasure of the Board,
			 and for whom the Board shall establish the rate of compensation. Subject to
			 compliance with the policies and bylaws established by the Board pursuant to
			 paragraph (1), the Director shall be responsible for the daily operations of
			 the Foundation.
				(3)Nonprofit
			 statusIn carrying out subsection (b), the Board shall establish
			 such policies and bylaws under paragraph (1), and the Director shall carry out
			 such activities under paragraph (2), as may be necessary to ensure that the
			 Foundation maintains status as an organization that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
			 and
					(B)is, under section
			 501(a) of such Code, exempt from taxation.
					(f)Board of
			 directors
				(1)Certain
			 bylawsIn establishing bylaws under subsection (e)(1), the Board
			 shall ensure that the bylaws of the Foundation—
					(A)include policies
			 for—
						(i)the
			 selection of the officers, employees, agents, and contractors of the
			 Foundation;
						(ii)the acceptance
			 and disposition of donations to the Foundation and for, the disposition of the
			 assets of the Foundation, including ethical standards;
						(iii)the conduct of
			 the general operations of the Foundation; and
						(iv)writing,
			 editing, printing, and publishing of books and other materials, and the
			 acquisition of patents and licenses for devices and procedures developed by the
			 Foundation; and
						(B)do not, including
			 with respect to the activities carried out under the bylaws—
						(i)reflect
			 unfavorably upon the ability of the Foundation or FEMA to carry out its
			 responsibilities or official duties in a fair and objective manner; or
						(ii)compromise, or
			 appear to compromise, the integrity of any governmental program or any officer
			 or employee involved in such a program.
						(2)CompositionThe
			 Board—
					(A)subject to
			 subparagraph (B), shall be composed of 7 individuals, appointed in accordance
			 with paragraph (4), who—
						(i)collectively
			 possess education or experience appropriate for representing the general field
			 of emergency management, preparedness, or resilience, and the general public;
			 and
						(ii)each shall be a
			 voting member of the Board; and
						(B)may, through
			 amendments to the bylaws of the Foundation, provide that the number of members
			 of the Board shall be a greater number than the number specified in
			 subparagraph (A).
					(3)ChairThe
			 Board shall, from among the members of the Board, designate an individual to
			 serve as the chair of the Board.
				(4)Appointments,
			 vacancies, and termsSubject to subsection (j), the following
			 shall apply to the Board:
					(A)VacanciesAny
			 vacancy in the membership of the Board shall be filled by appointment by the
			 Board, after consideration of suggestions made by the Chair and the Director
			 regarding the appointment. Any such vacancy shall be filled not later than the
			 expiration of the 180-day period beginning on the date on which the vacancy
			 occurs.
					(B)Term of
			 officeThe term of office of each member of the Board appointed
			 under subparagraph (A) shall be 5 years. A member of the Board may continue to
			 serve after the expiration of the term of the member until the expiration of
			 the 180-day period beginning on the date on which the term of the member
			 expires.
					(C)Vacancy does
			 not affect authorityA vacancy in the membership of the Board
			 shall not affect the power of the Board to carry out the duties of the Board.
			 If a member of the Board does not serve the full term applicable under
			 subparagraph (B), the individual appointed to fill the resulting vacancy shall
			 be appointed for the remainder of the subject term.
					(5)CompensationMembers
			 of the Board may not receive compensation for service on the Board. The members
			 may be reimbursed for travel, subsistence, and other necessary expenses
			 incurred in carrying out the duties of the Board.
				(g)Certain
			 responsibilities of the executive directorThe Director
			 shall—
				(1)hire, promote,
			 compensate, and discharge officers and employees of the Foundation, and define
			 the duties of the officers and employees;
				(2)accept and
			 administer donations to the Foundation, and administer the assets of the
			 Foundation;
				(3)establish a
			 process for the selection of candidates for holding endowed positions under
			 subsection (c);
				(4)enter into such
			 financial agreements as are appropriate in carrying out the activities of the
			 Foundation;
				(5)take such action
			 as may be necessary to acquire patents and licenses for devices and procedures
			 developed by the Foundation and the employees of the Foundation;
				(6)adopt, alter, and
			 use a corporate seal, which shall be judicially noticed;
				(7)commence and
			 respond to judicial proceedings in the name of the Foundation; and
				(8)exercise such
			 other functions as are appropriate, in the determination of the
			 Director.
				(h)General
			 provisions
				(1)Authority for
			 accepting fundsThe Administrator of FEMA may accept and utilize,
			 on behalf of the Federal Government, any gift, donation, bequest, or devise of
			 real or personal property from the Foundation for the purpose of aiding or
			 facilitating the work of FEMA. Funds may be accepted and utilized by the
			 Administrator without regard to whether the funds are designated as
			 general-purpose funds or special-purpose funds.
				(2)Authority for
			 acceptance of voluntary services
					(A)In
			 generalThe Administrator of FEMA may accept, on behalf of the
			 Federal Government, any voluntary services provided by the Foundation for the
			 purpose of aiding or facilitating the work of the Federal Government. In the
			 case of an individual, such Administrator may accept the services provided
			 under this subparagraph by the individual until such time as the private
			 funding for such individual ends.
					(B)ClarificationThe
			 limitation established in subparagraph (A) regarding the period of time in
			 which services may be accepted applies to each individual who is not an
			 employee of the Federal Government and who serves in association with FEMA
			 pursuant to financial support from the Foundation.
					(3)Administrative
			 controlNo officer, employee, or member of the Board may exercise
			 any administrative or managerial control over any Federal employee.
				(4)Applicability
			 of certain standards to non-Federal employeesIn the case of any
			 individual who is not an employee of the Federal Government and who serves in
			 association with FEMA pursuant to financial support from the Foundation, the
			 Foundation shall negotiate a memorandum of understanding with the individual
			 and the Administrator of FEMA specifying that the individual—
					(A)shall be subject
			 to the ethical and procedural standards regulating Federal employment,
			 scientific investigation, and research findings (including publications and
			 patents) that are required of individuals employed by FEMA, including standards
			 under this Act, the Ethics in Government Act, and the Technology Transfer Act;
			 and
					(B)shall be subject
			 to such ethical and procedural standards under chapter 11 of title 18, United
			 States Code (relating to conflicts of interest), as the Administrator of FEMA
			 determines is appropriate, except that such memorandum may not provide that the
			 individual shall be subject to the standards of section 209 of such chapter (18
			 U.S.C. 209).
					(5)Financial
			 conflicts of interestAny individual who is an officer, employee,
			 or member of the Board may not directly or indirectly participate in the
			 consideration or determination by the Foundation of any question
			 affecting—
					(A)any direct or
			 indirect financial interest of the individual; or
					(B)any direct or
			 indirect financial interest of any business organization or other entity of
			 which the individual is an officer or employee or in which the individual has a
			 direct or indirect financial interest.
					(6)Audits;
			 availability of recordsThe Foundation shall—
					(A)provide for
			 biennial audits of the financial condition of the Foundation; and
					(B)make such audits,
			 and all other records, documents, and other papers of the Foundation, available
			 to the Secretary and the Comptroller General of the United States for
			 examination or audit.
					(7)Reports
					(A)Annual
			 reports
						(i)In
			 generalNot later than February 1 of each fiscal year, the
			 Foundation shall publish a report describing the activities of the Foundation
			 during the preceding fiscal year.
						(ii)ContentEach
			 such report required under this paragraph shall include for the fiscal year
			 involved a comprehensive statement of the operations, activities, financial
			 condition, and accomplishments of the Foundation, including—
							(I)an accounting of
			 the use of amounts provided for under subsection (i); and
							(II)an explanation
			 of how such funding has enhanced, and not supplanted, FEMA core
			 missions.
							(B)Specific
			 detailsWith respect to the financial condition of the
			 Foundation, each report under subparagraph (A) shall include the source, and a
			 description of, all gifts to the Foundation of real or personal property, and
			 the source and amount of all gifts to the Foundation of money. Each such report
			 shall include a specification of any restrictions on the purposes for which
			 gifts to the Foundation may be used.
					(C)Availability of
			 reportsThe Foundation shall make copies of each report submitted
			 under subparagraph (A) available—
						(i)for
			 public inspection, and shall upon request provide a copy of the report to any
			 individual for a charge not to exceed the cost of providing the copy;
			 and
						(ii)to
			 the appropriate committees of Congress.
						(8)Liaison from
			 the Federal emergency management agencyThe Administrator of FEMA
			 shall serve as the liaison representative of FEMA to the Board and the
			 Foundation.
				(i)Federal
			 funding
				(1)Authority for
			 annual grants
					(A)In
			 generalThe Administrator of FEMA shall—
						(i)for
			 fiscal year 2013, make a grant to an entity described in subsection (j)(9)
			 (relating to the establishment of a committee to establish the
			 Foundation);
						(ii)for fiscal year
			 2014, make a grant to the committee established under subsection (j), or if the
			 Foundation has been established, to the Foundation; and
						(iii)for fiscal year
			 2015, and each fiscal year thereafter, make a grant to the Foundation.
						(B)LimitationsA
			 grant under subparagraph (A) may be expended—
						(i)in
			 the case of an entity receiving the grant under subparagraph (A)(i), only for
			 the purpose of carrying out the duties established in subsection (j)(9) for the
			 entity;
						(ii)in
			 the case of the committee established under subsection (j)(9), only for the
			 purpose of carrying out the duties established in subsection (j) for the
			 committee; and
						(iii)in the case of
			 the Foundation, only for the purpose of the administrative expenses of the
			 Foundation.
						(C)Limit on grant
			 usesA grant under subparagraph (A) may not be expended to
			 provide amounts for the Fund.
					(D)Unobligated
			 amountsFor the purposes described in subparagraph (B)—
						(i)any
			 portion of the grant made under subparagraph (A)(i) for fiscal year 2013 that
			 remains unobligated after the entity receiving the grant completes the duties
			 established in subsection (j)(9) for the entity shall be available to the
			 committee established under subsection (j)(9); and
						(ii)any portion of a
			 grant under subparagraph (A) made for fiscal year 2014 that remains unobligated
			 after such committee completes the duties established in subsection (j)(9) for
			 the committee shall be available to the Foundation.
						(2)Funding for
			 grantsFor the purpose of grants under paragraph (1)—
					(A)there is
			 authorized to be appropriated $1,500,000 for each fiscal year; and
					(B)the Administrator
			 of FEMA may, for each fiscal year, make available not less than $500,000, and
			 not more than $1,500,000 from the amounts appropriated for the fiscal year for
			 the programs of FEMA.
					(3)Certain
			 restrictionIf the Foundation receives Federal funds for the
			 purpose of serving as a fiscal intermediary between Federal agencies, the
			 Foundation may not receive such funds for the indirect costs of carrying out
			 such purpose in an amount exceeding 10 percent of the direct costs of carrying
			 out such purpose. This paragraph may not be construed as authorizing the
			 expenditure of any grant under paragraph (1) for such purpose.
				(4)Support
			 servicesThe Administrator of FEMA may provide facilities,
			 utilities, and support services to the Foundation if it is determined by the
			 Administrator to be advantageous to the programs of FEMA or the
			 Department.
				(j)Committee for
			 establishment of foundation
				(1)In
			 generalThere is established in accordance with this subsection a
			 committee to carry out the functions described in paragraph (2) (referred to in
			 this subsection as the Committee).
				(2)FunctionsThe
			 functions referred to in paragraph (1) for the Committee are as follows:
					(A)To carry out such
			 activities as may be necessary to incorporate the Foundation under the laws of
			 the State involved, including serving as incorporators for the Foundation. Such
			 activities shall include ensuring that the articles of incorporation for the
			 Foundation require that the Foundation be established and operated in
			 accordance with the applicable provisions of this Act.
					(B)To ensure that
			 the Foundation qualifies for and maintains the nonprofit status described in
			 subsection (e)(3).
					(C)To establish the
			 general policies and initial bylaws of the Foundation, which bylaws shall
			 include the bylaws described in subsections (e)(3) and (f)(1).
					(D)To provide for
			 the initial operation of the Foundation, including providing for quarters,
			 equipment, and staff.
					(E)To appoint the
			 initial members of the Board in accordance with the requirements established in
			 subsection (f)(2)(A) for the composition of the Board, and in accordance with
			 such other qualifications as the Committee may determine to be appropriate
			 regarding such composition. Of the Board members so appointed—
						(i)2
			 shall be appointed to serve for a term of 3 years;
						(ii)2
			 shall be appointed to serve for a term of 4 years; and
						(iii)3
			 shall be appointed to serve for a term of 5 years.
						(3)Completion of
			 functions of the committee; initial meeting of board
					(A)In
			 generalThe Committee shall complete the functions required in
			 paragraph (1) not later than September 30, 2014.
					(B)TerminationThe
			 Committee shall terminate upon the expiration of the 30-day period beginning on
			 the date on which the Secretary determines that the functions of the Committee
			 have been completed.
					(C)Initial
			 meetingThe initial meeting of the Board shall be held not later
			 than November 1, 2014.
					(4)CompositionThe
			 Committee shall be composed of 5 members, each of whom shall be a voting
			 member. Of the members of the Committee—
					(A)not fewer than 2
			 shall have broad, general experience in emergency management, preparedness, or
			 resilience; and
					(B)not fewer than 2
			 shall have broad, general experience in nonprofit private organizations.
					(5)ChairpersonThe
			 Committee shall, from among the members of the Committee, designate an
			 individual to serve as the chairperson of the Committee.
				(6)Terms;
			 vacanciesThe term of members of the Committee shall be for the
			 duration of the Committee. A vacancy in the membership of the Committee shall
			 not affect the power of the Committee to carry out the duties of the Committee.
			 If a member of the Committee does not serve the full term, the individual
			 appointed to fill the resulting vacancy shall be appointed for the remainder of
			 the term subject.
				(7)CompensationMembers
			 of the Committee may not receive compensation for service on the Committee.
			 Members of the Committee may be reimbursed for travel, subsistence, and other
			 necessary expenses incurred in carrying out the duties of the Committee.
				(8)Committee
			 supportThe Administrator of FEMA may, from amounts available to
			 the Administrator for the general administration of FEMA, provide staff and
			 financial support to assist the Committee with carrying out the functions
			 described in paragraph (2). In providing such staff and support, the
			 Administrator may both detail employees and contract for assistance.
				(9)Grant for
			 establishment of the committee
					(A)In
			 generalWith respect to a grant under subsection (i)(1)(A)(i) for
			 fiscal year 2013, an entity described in this paragraph is a private nonprofit
			 entity with significant experience in domestic and international issues of
			 emergency management, preparedness, or resilience.
					(B)ConditionsThe
			 grant referred to in subparagraph (A) may be made to an entity only if the
			 entity agrees that—
						(i)the
			 entity will establish a committee that is composed in accordance with paragraph
			 (4); and
						(ii)the entity will
			 not select an individual for membership on the Committee unless the individual
			 agrees that the Committee will operate in accordance with each of the
			 provisions of this subsection that relate to the operation of the
			 Committee.
						(C)Grant
			 termsThe Administrator of FEMA may make a grant referred to in
			 subparagraph (A) only if the applicant for the grant makes an agreement that
			 the grant will not be expended for any purpose other than carrying out
			 subparagraph (B). Such a grant may be made only if an application for the grant
			 is submitted to the Administrator containing such agreement, and the
			 application is in such form, is made in such manner, and contains such other
			 agreements and such assurances and information as the Administrator determines
			 to be necessary to carry out this paragraph.
					3.Performance
			 evaluations
			(a)In
			 generalTo ensure that the Foundation and its grantees are
			 meeting their objectives, the Board shall establish and implement performance
			 evaluations—
				(1)that monitor and
			 evaluate the performance and impact of the Foundation program activities in a
			 specific, measurable, achievable, relevant, and timely fashion; and
				(2)that assess the
			 financial accountability of appropriated and donated funds.
				(b)Impact or
			 outcome evaluationsThe Board shall establish mechanisms to
			 evaluate and assess the effectiveness of individual programs supported by the
			 Foundation. Impact or outcome evaluations such as balanced scorecard,
			 innovations in risk reduction, and return on investment shall be employed and
			 reported through the annual report of the Foundation under section
			 2(h)(7)(A).
			(c)Use of
			 evaluation resultsThe Foundation shall—
				(1)identify through
			 its annual report under section 2(h)(7)(A) its greatest needs and the ways that
			 the Foundation or others, will use evaluation results; and
				(2)use such
			 information to set priorities for the Foundation.
				
